DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.10,795,614 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
3.	Claims 1-17 allowed.

4.	The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to an operating method of a memory controller capable of more efficiently utilizing a buffer memory (i.e., a buffer monitoring section configured to output buffer analysis data according to usage of the buffer memory; a threshold value storing section configured to store a threshold value for changing the capacities of the input buffer and the output buffer; and a buffer capacity determining section configured to determine whether the capacities of the input buffer and the output buffer are to be changed by comparing the buffer analysis data and the threshold value).
Applicant’s independent claims 1 and 14 each recite, inter alia, a memory controller for controlling an operation of a memory device with a structure as defined in the specification (pages 17-32) including the function of identify capacities of the input buffer and the output buffer, which are being used; compare the capacities of the input buffer and the output buffer with threshold capacities including a predetermined first threshold capacity and a predetermined second threshold capacity, respectively; generate count values including a first count value and a second count value; and adjust the capacities of the input buffer and the output buffer, based on the count values. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133